EXECUTION COPY CANWEST MEDIAWORKS INC. - and - CWMW TRUST - and - CANWEST MEDIAWORKS (CANADA) INC. - and - CANWEST MEDIAWORKS LIMITED PARTNERSHIP - and – CANWEST MEDIAWORKS INCOME FUND PRIVATIZATION AGREEMENT May 25, 2007 TABLE OF CONTENTS Page ARTICLE 1 INTERPRETATION 2 1.1 Definitions 2 1.2 Currency 7 1.3 Sections and Headings 8 1.4 Interpretation 8 1.5 Entire Agreement 8 1.6 Time of Essence 8 1.7 Applicable Law 8 1.8 Severability 8 1.9 Successors and Assigns 9 1.10 Amendment and Waivers 9 1.11 No Strict Construction 9 1.12 Statutory References 9 1.13 Business Day 9 1.14 Schedules 9 ARTICLE 2 THE TRANSACTION 9 2.1 Transaction Steps 9 2.2 Allocation of Income and Capital Gains to Unitholders 11 2.3 Fiduciary Duty 12 2.4 Information Circular; Meeting 12 2.5 Approval Under Securityholders’ Agreement 13 2.6 Closing 13 ARTICLE 3 REPRESENTATIONS AND WARRANTIES 14 3.1 Representations and Warranties of the Parties 14 3.2 Representations and Warranties of Fund 14 3.3 Representations and Warranties of Limited Partnership 15 3.4 Expiry of Representations and Warranties 15 ARTICLE 4 COVENANTS 15 4.1 Ordinary Course of Business 15 4.2 Ordinary Course Covenants of Partnership 16 4.3 Cooperation of Fund and Trust 16 4.4 Financing 17 4.5 Trustees’, Directors’ and Officers’ Insurance and Indemnities 17 4.6 Winding-Up and Termination 17 4.7 Satisfaction of Conditions 17 4.8 Consultation 17 4.9 Amendment of Performance Unit Plan 17 ARTICLE 5 CLOSING CONDITIONS 18 5.1 Mutual Conditions Precedent 18 5.2 Conditions in Favour of CanWest, General Partner and Limited Partnership 18 5.3 Conditions in Favour of Fund and Trust 19 ARTICLE 6 TERMINATION 19 6.1 Termination 19 6.2 Effect of Termination 20 6.3 Expenses 21 6.4 Remedies 24 ARTICLE 7 MISCELLANEOUS 22 7.1 Notices 22 7.2 Further Assurances 23 7.3 Limited Liability 23 7.4 Counterparts 24 PRIVATIZATION AGREEMENT THIS AGREEMENT is made as of the 25th day of May, 2007 BETWEEN: CANWEST MEDIAWORKS INC., a corporation incorporated under the laws of Manitoba (“CanWest”) - and – CWMW TRUST, a trust created under the laws of Ontario (“Trust”) - and - CANWEST MEDIAWORKS (CANADA) INC., a corporation incorporated under the federal laws of Canada (“General Partner”) - and - CANWEST MEDIAWORKS LIMITED PARTNERSHIP, a limited partnership created under the laws of Ontario by its general partner, CanWest MediaWorks (Canada) Inc. (“Limited Partnership”) - and – CANWEST MEDIAWORKS INCOME FUND, a trust created under the laws of Ontario (“Fund”) RECITALS: A. CanWest and Trust are the limited partners of Limited Partnership. B. CanWest owns 158,262,703 Class B LP Units. C. Fund indirectly owns, through Trust, 55,000,000 Class A LP Units. D. General Partner is the general partner of Limited Partnership. E. CanWest owns 158,262,hares and 914 Preferred Shares of General Partner. 1 F. Fund owns 55,000,hares and no Preferred Shares of General Partner. G. Subject to the terms and conditions of this Agreement: (i)Limited Partnership intends to purchase for cancellation all of the Class A LP Units; (ii)General Partner intends to purchase for cancellation all of the GP Shares held by Fund; (iii)Trust intends to redeem all of the Trust Units and to purchase for cancellation all of the outstanding aggregate principal amount of Trust Notes plus accrued and unpaid interest; and (iv) Fund intends to redeem all of the Units. H. Mr. Richard Leipsic, a trustee of Fund appointed by CanWest in accordance with the terms of the Fund Declaration of Trust, declared his conflict of interest in respect of the proposed transaction as the Senior Vice President and General Counsel of CanWest and did not participate in any deliberations of the board of trustees of Fund (the trustees of Fund other than Mr. Leipsic being collectively referred to as the “Fund Board”) nor vote in respect of any resolution relating to the proposed transaction. I. The Fund Board has determined that as of the date hereof the Transaction is fair to Unitholders and is in the best interests of Fund and Unitholders and to support the Transaction and has resolved to recommend that Unitholders vote in favour of the Special Resolution approving the Transaction at the Meeting. THEREFORE the Parties agree as follows: ARTICLE 1 INTERPRETATION 1.1Definitions In this Agreement: “Account” has the meaning ascribed thereto in the Performance Unit Plan; “Agreement” means this agreement, including all schedules hereto, and all amendments or restatements as permitted hereunder; “Business Day” means a day, other than a Saturday or Sunday, on which the principal commercial banks in the Cities of Toronto and Winnipeg are open for business during normal banking hours; “CanWest Global” means CanWest Global Communications Corp., a corporation established under the laws of Canada; “CanWest MediaWorks Publications” means CanWest MediaWorks Publications Inc., a corporation established under the laws of Canada; “Class A LP Units” means the Class A units of Limited Partnership; “Class B LP Units” means the Class B units of Limited Partnership; “Closing” has the meaning ascribed thereto in Section 2.6; 2 “Closing Date” has the meaning ascribed thereto in Section 2.6; “Commitment Letter” means the commitment letter dated as of May25, 2007 between The Bank of Nova Scotia and Limited Partnership providing for the Short-Term Credit Facility and the other credit facilities described therein; “Effective Time” means 10:00 a.m. (Toronto time) on the Closing Date or such other time as may be agreed to in writing by the Parties; “Excess Distribution Amount” means the amount of any distribution declared on a Unit in a month in excess of the Monthly Distribution; “Expense Distribution” means the distribution to be made by Limited Partnership to Trust in accordance with Section 5.3 and Section 5.4 of the Limited Partnership Agreement and Section 6.3 of this Agreement as contemplated in Section 2.1(a)(v); “Fairness Opinion” has the meaning ascribed thereto in Section3.2(a); “Final Monthly Distribution” has the meaning ascribed thereto in Section 2.1(a)(v); “Final Redemption Date” means July12, 2007 or such other date agreed to by the Parties in writing; “Fund Board” has the meaning ascribed thereto in the recitals; “Fund Declaration of Trust” means the amended and restated declaration of trust of Fund made as of the 13th day of October, 2005, as that declaration of trust may be supplemented, amended, restated or replaced from time to time in accordance with its terms; “Fund Entity” has the meaning ascribed thereto in the Performance Unit Plan; “Fund Material Documents” means collectively: (a) the Fund Declaration of Trust; (b) the Trust Declaration of Trust; (c) the Trust Note Indenture; (c) the Securityholders’ Agreement; (d) the Liquidity and Exchange Agreement; (e) the Limited Partnership Agreement; and (f) the Performance Unit Plan; “Governmental Entity” means any: (a) multinational, federal, provincial, state, regional, municipal, local or other government, governmental or public department, central bank, court, tribunal, arbitral body, commission, board, bureau or agency, domestic or foreign; (b) self-regulatory organization, stock exchange or securities market including without limitation the TSX; (c) any subdivision, agent, commission, board, or authority of any of the foregoing; or (d) any quasi-governmental or private body exercising any regulatory, expropriation or taxing authority under or for the account of any of the foregoing; “GP Shares” means the common shares of General Partner; “Indemnified Persons” has the meaning ascribed thereto in Section 4.5(b); “Indemnity Agreements” have the meaning ascribed thereto in Section 4.5(b); 3 “Independent Committee” means the special committee of independent trustees ofFund established to consider the proposal by CanWest in connection with the Transaction, consisting of Wayne M.E. McLeod (Chair), Sheelagh D. Whittaker and The Hon. Peter M. Liba; “Information Circular”means the notice of Meeting and the accompanying management information circular to be sent to Unitholders in connection with the Meeting, as the same may be amended, supplemented or otherwise modified in accordance with this Agreement; “Law” or “Laws” means all codes and conventions, laws, by-laws, statutes, rules, regulations, principles of law and equity, orders, rulings, ordinances, judgments, injunctions, determinations, awards, decrees, regulatory policies or other requirements of a Governmental Entity and the terms and conditions of any permit, and the term “applicable” with respect to such Laws and in a context that refers to one or more Parties, means such Laws as are applicable to such Party or its business, undertaking, property or securities and emanate from a person having jurisdiction over the Party or Parties or its or their business, undertaking, property or securities; “Limited Partnership Agreement” means the limited partnership agreement dated September 7, 2005 pursuant to which Limited Partnership was established, as amended and restated by an amended and restated limited partnership agreement dated October 13, 2005, as the same may be supplemented, amended, restated or replaced from time to time in accordance with its terms; “Limited Partnership Existing Credit Facilities” means the existing $825 million non-revolving term credit facility and the $175 million revolving term credit facility of Limited Partnership; “Liquidity and Exchange Agreement” means the liquidity and exchange agreement among Fund, Trust, General Partner, Limited Partnership and CanWest dated October 13, 2005, as the same may be supplemented, amended, restated or replaced from time to time in accordance with its terms; “LP Unit Consideration” means an amount equal to $9.00 multiplied by the number of Units outstanding at the Effective Time; “Material Adverse Effect” means any change, effect, event, development, occurrence or state of facts: (a) that is, or would reasonably be expected to be, material and adverse to the business, operations, results of operations, liabilities (including contingent liabilities), obligations (whether absolute, accrued, conditional or otherwise) capital, properties, assets or financial condition of Partnership; (b) that would materially impair Fund or Trust’s ability to perform their respective obligations under this Agreement in any material respect; (c) that would, or would reasonably be expected to prevent or materially impair or impede the ability of Fund to qualify as a mutual fund trust for purposes of the Tax Act or as a unit trust under paragraph 108(2)(a) of the Tax Act; or (d) that would, or would reasonably be expected to cause Fund or Trust to become subject to tax under Part X11.2 of the Tax Act; other than any change, effect, event, development, occurrence or state of facts relating to: (i) any change in general economic conditions in Canada or any 4 change in Canadian securities, financial, banking or currency exchange markets; (ii) any change in the trading volume or market price of the Units primarily resulting from a change, effect, event, development or occurrence excluded from the definition of Material Adverse Effect under clauses (i), (iii), (iv), (v) or (vi) hereof; (iii) any change or development resulting from any act of terrorism or any outbreak of hostilities or war (or any escalation or worsening thereof) or any natural disaster; (iv) any change or development affecting the Canadian newspaper or related industries generally or the specific industries in which Partnership operates; (v) the announcement of the entering into of this Agreement or the Transaction; or (vi) any change, effect, event, development, occurrence or state of facts initiated by or at the direction of CanWest or CanWest Global, or arising as a result of the negligence or misconduct of CanWest or CanWest Global or the failure by CanWest or CanWest Global to take any action that it is required to take pursuant to any agreement between CanWest and CanWest Global, on the one hand, and Limited Partnership, Trust or Fund on the other hand; provided, however, that any such change referred to in clauses (i), (iii) or (iv) above does not primarily relate only to (or have the effect of primarily relating only to) Partnership or disproportionately adversely affect Partnership compared to other companies or other entities operating in Canada in the industries in which Partnership operates; “material fact” has the meaning ascribed thereto under the Securities Act; “Meeting” means the special meeting of the Unitholders, including any adjournment or postponement thereof, to be called and held to consider the Transaction; “Misrepresentation” has the meaning ascribed thereto under the Securities Act; “Monthly Distribution” means the regular monthly distribution to Unitholders not to exceed $0.0771 per Unit per month; “Notice” has the meaning ascribed thereto in Section 7.1; “Outside Date” means July31, 2007 or such other date as agreed to in writing between the Parties; “OSC Rule 61-501” means Ontario Securities Commission Rule 61-501 – Insider Bids, Issuer Bids, Business Combination and Related Party Transactions; “Participant” has the meaning ascribed thereto in the Performance Unit Plan; “Partnership” means Limited Partnership, its general partner, General Partner, and its subsidiaries, including, for greater certainty, CanWest MediaWorks Publications and any subsidiaries of CanWest MediaWorks Publications; “Party” means a signatory to this Agreement; “Performance Modifier” has the meaning ascribed thereto in the Performance Unit Plan; “Performance Unit Plan” means Fund’s Performance Unit Plan effective October 11, 2005, as amended from time to time in accordance with its terms; 5 “Performance Units” means Performance Units granted under the Performance Unit Plan; “Person”includes any individual, firm, partnership, limited partnership, limited liability partnership, joint venture, venture capital fund, limited liability company, unlimited liability company, association, trust, trustee, heir, executor, administrator, legal personal representative, estate, group, body corporate, corporation, unincorporated association or organization, Governmental Entity, syndicate or other entity, whether or not having legal status; “Post-Closing Fund Trustee” has the meaning ascribed thereto in Section 4.6(a); “Preferred Shares” means the preferred shares of General Partner; “Redemption Units” has the meaning ascribed thereto in the Performance Unit Plan; “Regulation Q-27” means the Autorité des marchés financiers (Quebec) Regulation 27 – Respecting Protection of Minority Securityholders in the Course of Certain Transactions; “Securities Act” means the Securities Act (Ontario); “Securities Regulatory Authorities” means the TSX and the appropriate securities commission or similar regulatory authority in each of the provinces and territories of Canada; “Securityholders’ Agreement” means the securityholders’ agreement between Fund, Trust, General Partner, Limited Partnership and CanWest dated October 13, 2005, as the same may be supplemented, amended, restated, or replaced from time to time in accordance with its terms; “Short-Term Credit Facility” means the short-term credit facility in the amount of up to $1,300,000,000 contemplated by the Commitment Letter; “SIFT Proposals” means the changes to the taxation of publicly traded trusts announced on October 31, 2006 by the Minister of Finance and incorporated in draft legislation dated December 21, 2006 and Notice of Ways and Means Motion dated March 27, 2007; “Special Resolution” means a Special Resolution (as defined in the Fund Declaration of Trust) of the Unitholders approving the Transaction, such resolution to be substantially in the form attached as Schedule A to this Agreement, with such modifications and amendments as may be satisfactory to Limited Partnership and Fund, acting reasonably; “Stub Period Distribution” means if the Closing Date occurs on a date that is on or following the tenth Business Day of any month, an amount per Unit equal to the product of $0.0771 multiplied by a fraction, the numerator of which is the number of days that have elapsed in the month in which the Closing Date occurs, including the first day of the month and the Closing Date, and the denominator of which is the total number of days in the month in which the Closing Date occurs; “Tax Act” means the Income Tax Act (Canada); 6 “Total Stub Period Distribution” has the meaning ascribed thereto in Section2.1(a)(v); “Transaction” means the transactions contemplated by this Agreement, including those described in Section2.1; “Transaction Consideration”means an amount equal to the Unit Redemption Price multiplied by the number of Units outstanding at the Effective Time; “Trust Declaration of Trust” means the amended and restated declaration of trust of Trust made as of the 13th day of October, 2005 as that declaration of trust may be supplemented, amended, restated or replaced from time to time in accordance with its terms; “Trust Note Consideration” has the meaning ascribed thereto in Section 2.1(a)(viii); “Trust Note Indenture” means the indenture between Trust, as issuer, and Computershare Trust Company of Canada, as indenture trustee, dated October 13, 2005, which governs the Trust Notes as that indenture may be supplemented, amended, restated or replaced from time to time in accordance with its terms; “Trust Notes” means the issued and outstanding Series 1 Notes of Trust; “Trust Units” means the issued and outstanding trust units of Trust; “TSX” means the Toronto Stock Exchange; “Unitholder Approval” means: (a)approval of the Special Resolution by 66⅔% of the votes cast by the Unitholders present in person or represented by proxy at the Meeting in accordance with the Fund Declaration of Trust; and (b)minority approval of the Special Resolution within the meaning of OSC Rule61-501 and Regulation Q-27; “Unitholders” means the registered or beneficial holders of the issued and outstanding Units prior to the redemption of Units contemplated in Section 2.1(b)(iii), as the context requires; “Unit Redemption Price” means an amount per Unit equal to the sum of: (a) $9.00; and (b)the Stub Period Distribution, if any; “Units” means the issued and outstanding trust units of Fund; and “Valuation” has the meaning ascribed thereto in Section3.2(b). 1.2 Currency Unless otherwise indicated, all dollar amounts in this Agreement are expressed in Canadian funds. 7 1.3Sections and Headings The division of this Agreement into Articles and Sections, the insertion of headings and the inclusion of a table of contents are for reference purposes only and shall not affect the interpretation of this Agreement. Unless otherwise indicated, any reference in this Agreement to an Article, a Section or a Schedule refers to the specified Article or Section of, or Schedule to, this Agreement. 1.4 Interpretation In this Agreement, words importing the singular number only shall include the plural and vice versa and words importing gender shall include all genders.
